Citation Nr: 0533895	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-15 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for malaria.



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from March 1970 to 
February 1972.  He had 1 year of service in Vietnam.  This 
constitutes tropical service.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia, 
which, in pertinent part, denied the veteran's claim of 
entitlement to service connection for malaria.  

The Board in December 2003 remanded the case for certain 
development.  The case now returns to the Board for review.  

The Board addressed other claims in the December 2003 remand:  
entitlement to service connection for post-traumatic stress 
disorder (PTSD), entitlement to service connection for a back 
disability, and entitlement to service connection for 
tinnitus.  (The tinnitus claim was not listed in the issues 
page of that remand, but was addressed in the remand 
instructions.)  The RO granted service connection for all 
three of these disabilities by an August 2005 rating action.  
Accordingly, there is no longer any case in controversy for 
review by the Board as to these three service connection 
issues.  


FINDING OF FACT

Malaria did not develop in service and is not otherwise shown 
related to service.  Malaria was not shown within 1 year 
following separation from service, and current residuals of 
malaria are not shown.




CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active service 
nor may malaria be presumed to have been incurred in tropical 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107  
(West 2002 & Supp 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements including by issuance of a 
VCAA letter in June 2001.  That communication appropriately 
notified the veteran what VA would do and what he must do in 
furtherance of his claim.  It also informed the veteran what 
would be required for his claim for service connection to be 
granted, and explicitly asked him to send VA any pertinent 
evidence, and to inform of the existence of any additional 
evidence that would further his claims, including in 
particular any service medical records.  He was asked to 
provide appropriate authorizations to obtain pertinent 
private records.  He was informed that VA would then attempt 
to obtain all pertinent records, and would inform him of the 
outcome of attempts to obtain records.  He was also informed 
that it was ultimately his responsibility to see that 
pertinent evidence was of record, in furtherance of his 
claim.  The veteran was in turn duly informed of evidence 
obtained supportive of his claim, including by the March 2002 
appealed rating action, a July 2002 statement of the case, 
and an August 2005 supplemental statement of the case.  

The veteran's service medical records are associated with the 
claims folder, as discussed in the body of this decision, 
below.  There is no indication of incompleteness in these 
records, and the veteran does not so allege.  

While the veteran in an August 2001 statement informed that 
he had received treatment at the old C&O Hospital, apparently 
affiliated with the C&O Railroad for whom he reported that he 
worked at that time, he informed that he had received 
treatment at that facility for stomach problems and nerves.  
He did not report treatment for any recurrence of malaria at 
that facility.  Similarly, he did not otherwise at any time 
in the course of his claim and its appeal report receiving 
any post-service medical treatment associated with his 
alleged in-service malaria.  The veteran himself in August 
2001 submitted records of treatment at Montgomery General 
Hospital in January 1976, but these were for diagnosed 
infectious hepatitis, without a noted diagnosis of malaria.  
Hence, there is no indication that there are post-service 
medical records pertinent to the claim which have yet to be 
requested or obtained.  Private treatment records from 
Montgomery MedCorp have been associated with the claims 
folder; and so too have VA treatment records, including from 
the Huntington VA Medical Center, with VA treatment records 
most recently received in August 2005, as well as from the 
Charleston Vet Center, in Charleston, West Virginia.  None of 
these records are for treatment of malaria, and none inform 
of any diagnosis or treatment for malaria at any time post 
service.  Hence, there is no indication that pertinent 
medical records have yet to be requested or obtained.  

The Board in December 2003 remanded the claim for a VA 
examination to address malaria or its residuals as a disease, 
and any etiological relationship to service.  That VA 
examination was conducted in August 2005, and the RO 
thereafter in August 2005 issued a supplemental statement of 
the case addressing the malaria claim.  The Board is 
satisfied that development it requested in December 2003 has 
been satisfactorily completed with regard to the malaria 
claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran was afforded opportunities to address his claim 
including by testimony.  He declined the opportunity of a 
hearing by his VA Form 9 submitted in September 2002.  He has 
not since expressed a desire to testify in furtherance of his 
claim.  He did submit statements addressing claims on appeal 
in August 2001.  

There is no indication that pertinent evidence has not been 
obtained, or that VA has failed in its duties to assist the 
claimant in obtaining evidence in furtherance of his claim.  

In view of the foregoing, by the actions taken VA has 
complied with all requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the initial VCAA notice letter was appropriately sent 
to the veteran prior to initial adjudication of the claim.  
Id.  Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19  Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).


Service Connection Claim

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection for malaria may be presumed to have been 
incurred in service where present to a compensable degree 
within 1 year following tropical service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he contracted Malaria in service in 
Vietnam.  

Service medical records contain a single page of listed past 
history as part of a record of hospitalization from October 
to November of 1971 for lumbosacral strain.  On that page is 
listed: "Malaria RVN  April 71."  However, the service 
medical records contain no record of treatment for malaria in 
the Republic of Vietnam in 1971, or at any other place or 
time in service.  Blood work associated with that October to 
November of 1971 hospitalization includes no findings 
positive for malaria.  April 1971 inservice treatment records 
show a few days of treatment for acute illness, but no 
diagnosis or treatment for malaria.  

Other than the historical notation in the October to November 
of 1971 hospitalization record, there is no record mentioning 
malaria.  There is no service medical record of findings, 
treatment, or diagnosis of malaria within the claims folder.  
The veteran's service separation examination in January 1972 
did not note malaria.  Similarly, post-service records, both 
VA and private, contain no records of findings, treatment, or 
diagnosis of malaria.  

At the August 2005 VA examination conducted to address 
malaria, the claims folder was reviewed.  The veteran 
reported, regarding his alleged inservice malaria incident, 
that in service he had been given intravenous fluids, but did 
not require or receive any medications.  VA examination and 
associated blood work showed no specific organism or disease 
of infectious origin.  The VA examiner noted that an April 1, 
1971 service treatment record shows that the veteran 
complained of low back pain, headaches, chills, fever, 
general malaise, and weakness.  His temperature was then 98.0 
degrees Fahrenheit.  That record informed that he was given 
medication and restricted to quarters.  The examiner noted 
that an April 2, 1971 treatment note informed that his 
temperature was then 102.8, and he was treated with Benadryl 
and Ornade and was sent to quarters.  The VA examiner noted 
that the veteran did not receive treatment with any anti-
malarial drugs.  The examiner also reviewed the above-noted 
page within the October to November 1971 hospitalization 
record, with its notation indicating a history of malaria.  
The VA examiner concluded that the veteran must have reported 
this history of malaria to treating medical personnel, since 
there was no other record within the report of 
hospitalization pertaining to diagnosis or treatment of 
malaria, there were no profile changes prior to this low-
back-disorder-related hospitalization from October to 
November 1971, and there were no April 1971 hospitalization 
orders in the veteran's service personnel file.  

The VA examiner concluded that it was not at least as likely 
as not that the acute febrile illness which the veteran had 
in service in April 1971 was malaria.  The examiner opined 
that he doubted that the veteran had malaria, instead 
suggesting that the notation of history of malaria in the 
October to November 1971 hospitalization record was merely a 
self-report by the veteran of past illness.

The Board accepts as supported by the weight of the evidence, 
inclusive of both service and post-service medical records 
and current medical findings of no malaria or residuals of 
malaria, the VA examiner's conclusion that the notation of a 
history of malaria in April  1971, as recorded in the October 
to November of 1971 hospitalization record, was no more than 
the veteran's erroneous self-report of past illness.  That 
self-report by the veteran of past malaria does not 
constitute medical evidence.  The veteran, as a lay persons 
is not competent to offer medical opinions; where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  United States Court of Appeals for 
Veterans Claims (Court), in addressing such evidence, has 
held that a layperson's account, filtered through a 
layperson's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence required to support a claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Finally, in the absence of any finding of malaria, there is 
no presumption that applies as neither malaria nor the 
residuals thereof have ever been documented.

Hence, the preponderance of the evidence, including the 
service and post-service medical evidence, and the August 
2005 VA medical examination report and opinion, weighs 
against the veteran ever having had malaria in service.  The 
preponderance of the evidence is thus against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for malaria is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


